Citation Nr: 0118513	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for vasovagal syncope.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1990.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia, (the RO) which denied an increased rating 
for the service-connected vasovagal syncope.  This matter was 
remanded to the RO in February 1999, and has been returned to 
the Board for review.   

The Board notes that, in a May 2001 statement, the veteran's 
representative indicated that due to the service-connected 
vasovagal syncope, the veteran found it difficult to retain 
employment.  It appears that the veteran is raising the issue 
of entitlement to an extraschedular evaluation or a total 
rating due to individual unemployability for the service-
connected vasovagal syncope.  Cf. EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA's statutory duty to assist means 
that VA must liberally read all documents or oral testimony 
submitted to include all issues presented]; Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].  The Board cannot address this issue in the first 
instance, and the matter must be referred to the RO for 
appropriate action.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996). 


FINDINGS OF FACT

1.  Prior to November 7, 1996, the veteran's vasovagal 
syncope was principally manifested by one episode of loss of 
consciousness a month and approximately three episodes of 
brief interruption of consciousness a week which was 
productive of definite occupational and social impairment.    

2.  After November 7, 1996, the veteran's vasovagal syncope 
was principally manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as anxiety and panic attacks 
(weekly or less often).  


CONCLUSION OF LAW

A disability rating of 30 percent for vasovagal syncope is 
warranted.  38 U.S.C.A. §§ 1155 (West 1991), Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, she was afforded 
VA examinations in March 1996, and September 1999, and all 
available records have been obtained.  Moreover, in light of 
the favorable outcome of the appeal, a remand to issue a 
statement of the case would serve no useful purpose.  
Bernard, supra.

The veteran was granted service connection for vasovagal 
syncope based upon diagnosis and treatment during service.  
Her entitlement was effective from November 7, 1990.  She was 
granted an increase in her rating, effective January 1996.  
She has disagreed with the assigned rating, requesting 
further increase due to the severity of her disability.  

In January 1993, a VA neurological examination report 
indicated that the veteran's fainting spells were always 
associated with an antecedent stimulus with stress or heat.  
Examination was entirely normal from a neurological 
standpoint, including a normal electroencephalogram (EEG).  
The veteran also had formal neuropsychiatric testing and it 
was found that the veteran might fit a diagnosis of mild 
panic disorder with limited symptoms and this disorder was 
now in remission.  However, a February 1993 VA psychiatric 
examination report indicated that the veteran had no 
significant psychiatric problem that deserved a diagnosis.  

Private medical records show that in October 1995, the 
veteran was seen in an emergency room after passing out at 
work record indicates that the veteran was admitted after 
having near syncope which was questioned as vasovagal.  
Treatment records covering the period from September 1997 to 
April 1999, show that the veteran was initially found to be 
without psychiatric diagnosis in September 1997.  However, 
later that same month, after further complaints of fainting 
spells, she was diagnosed as having an Axis I anxiety 
disorder, not otherwise specified.  The veteran stated that 
she had a spell the day before.  Her mental status 
examination revealed normal speech and concentration and 
normal memory.  Thought process was goal directed.  She was 
prescribed Xanax.  An October 1997 notation in the treatment 
record indicated that the veteran had not any spells since 
doubling her medication.  The veteran was released to return 
to work.  In June 1998, the veteran stopped the Xanax and her 
symptoms returned.  She had experienced three episodes since 
March 1998.  She was prescribed Paxil, and a September 1998 
treatment record indicated that the Xanax and Paxil were 
working pretty well.  An April 1999 statement from a private 
psychiatrist reflected that the veteran had been under his 
treatment in the past for severe generalized anxiety disorder 
and panic symptoms.   

In January 1996, the veteran submitted several statements 
from parents and friends, attesting to witnessing the 
veteran's spells.  Over a three month period from November 
1995 to January 1996, the veteran apparently suffered 11 of 
these episodes without actually losing consciousness. 

The veteran was afforded a VA examination in March 1996 for 
epilepsy.  She reported that she usually had an acute onset 
of dizziness and was more often than not stressed out or 
angry when she had her spells.  During the spells, she had 
the feeling that the room was spinning.  The veteran stated 
that she had spells two or three times a week without 
accompanying syncope.  She indicated that there was an 
occasional shortness of breath.  She did not have any 
associated tongue biting, loss of bowel or bladder function, 
or true postictal history.  It was noted that previous EEG's 
were normal.  Previous cardiac work-up in March 1994 ruled 
out syncope.  The impression was history of passing out 
spells; syncope, perhaps vasovagal syncope.  The examiner 
indicated that he did not think any further testing needed to 
be accomplished at that time.  After reviewing the March 1996 
EEG and electrocardiogram results (ECG), which were normal, 
the examiner stated that the basis of these spells was not 
likely from a neurological event such as strokes, seizures or 
other possibilities such as narcolepsy, but were perhaps 
primarily psychogenic. 

In her May 1996 notice of disagreement, the veteran stated 
that she had major seizures (unconsciousness) three times a 
week.  In her substantive appeal of September 1996, she 
reported that she had a generalized tonic-clonic episode with 
a loss of consciousness at least once a month and brief 
interruptions in consciousness or conscious control with 
sudden loss of postural control several times a week.  The 
veteran argued that she was entitled to a 100 percent 
evaluation by analogy, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8910 for epilepsy, grand mal.  She also argued that she 
was entitled to a 100 percent rating under Diagnostic Code 
8911 because she experienced episodic unconsciousness for one 
to five minutes at least once a month.  

A September 1999 VA neurological examination report revealed 
that the veteran had syncopal spells by history, precipitated 
by anxiety.  The veteran reported that she continued to have 
her spells about once per month.  She stated that she 
continued to see a psychiatrist who said that the episodes 
were anxiety attacks and she was on Paxil and Xanax.  The 
veteran indicated that this was an improvement over the prior 
frequency.  She stated that her last loss of consciousness 
was three or four months ago when she fell at work.  It was 
noted that presently, the veteran was working full time.  She 
did not have any complaints of jerking, incontinence, or 
tongue biting during her spells.  The examiner reviewed the 
results of the March 1996 EEG and ECG and noted that both 
were normal.  The neurological examination was essentially 
normal.  

In an October 2000 statement, the veteran reported that her 
fainting spells varied with frequency based upon many 
different factors, and that she lost work hours due to 
fainting episodes occurring on her job. 

VA outpatient treatment records covering the period from 
March 1996 to April 1999, show that the veteran was treated 
for syncope of unknown etiology with negative work-up, 
possibly anxiety related, as well as a multitude of other 
medical problems.  An MRI of her brain in February 1993 was 
normal, and she was seen in May 1994 for anxiety without 
syncope.  In December 1996, the veteran appeared for 
evaluation and mental health treatment related to her 
fainting spells.  However, she failed to follow up with 
scheduled appointments and her case was terminated in 
February 1997.  In April 1999, she was evaluated for 
abdominal pain and was noted to have a history of anxiety.  

The veteran is currently assigned a 20 percent rating for her 
syncope, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8911 
(petit mal epilepsy).  The RO determined that the veteran's 
residual disability was analogous to this particular rating 
code as there was no code specific to vasovagal syncope.  See 
38 C.F.R. § 4.20 (2000).  However, since the evidence of 
record establishes that the origin of the vasovagal syncope 
is psychiatric rather than neurological or cardiac, the 
diagnostic code for mental disorders found in 38 C.F.R. 
§ 4.130 (formerly 38 C.F.R. § 4.132) is most appropriate.  
The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case, and any changes by the 
Board must be specifically explained.  See 38 U.S.C.A. 
§ 7104(d)(1); Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

In determining the appropriate diagnostic code under the 
rating schedule for mental disorders, the Board notes that 
the veteran has been diagnosed with anxiety disorder and she 
is treated with psychotropic medications.  Thus, the Board 
finds that Diagnostic Code 9400, which applies to generalized 
anxiety disorders, is most appropriate and the veteran's 
vasovagal syncope should be rated under that code.   

As noted previously, the veteran is currently assigned a 20 
percent rating for her syncope.  In assessing the veteran's 
disability, the Board reviews the evaluations as determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. §  4.7 (2000).

With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (2000).  

The Board observes that effective November 7, 1996, during 
the pendency of this appeal, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including anxiety 
disorders.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130).  Therefore, the Board must review the 
claim under both the old and new criteria, in keeping with 
the United States Court of Appeals for Veterans Claims 
(Court) mandate to have the most favorable version of the 
regulations apply to a veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).   

Since the veteran's disability is already rated as 20 percent 
disabling, the Board will not consider ratings below 20 
percent.  

According to the regulations in effect prior to November 7, 
1996, a 30 percent rating for anxiety disorder was indicative 
of definite industrial impairment as characterized by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  With regard to the 
criteria for such a rating, it should be noted that in a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 
percent under this particular diagnostic code indicates 
evidence of occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

According to the schedular criteria currently in effect, a 30 
percent rating for anxiety is indicative of symptomatology 
that is manifested by occupational and social impairment with 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent under this particular diagnostic code indicates 
evidence of occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.   
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  

In accordance with VAOPGCPREC 3-2000, the Board has compared 
the versions of Diagnostic Codes 9400 and has determined that 
the revised version is more favorable to the veteran's claim.  
The revised rating criteria sets forth objective criteria, 
such as certain symptoms, that must be met for the assignment 
of a disability evaluation.  The former rating criteria sets 
forth certain degrees of impairment, such as severe, for each 
disability rating.  This is a somewhat less clear and more 
subjective standard.  The Board finds that the revised rating 
criteria is more favorable to the veteran's claim because an 
objective criteria is easier to demonstrate or establish than 
a subjective criteria. 

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 9400 prior to November 7, 1996, the effective 
date of the amended regulations.  The Board will than analyze 
the veteran's claim under the revised provisions of 
Diagnostic Code 9400 from November 7, 1996, since the revised 
version is more favorable to the veteran's claim.  

In applying the law to the existing facts, the Board finds 
that the evidence of record supports the assignment of a 30 
percent rating under Diagnostic Code 9400, since the medical 
evidence of record shows that the veteran's vasovagal syncope 
causes definite industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  The evidence of record 
shows that the veteran's predominant symptom is the syncopal 
spells, and that on October 1995 and March 1996, the veteran 
had a loss of consciousness at work, and was treated at a 
hospital.  In 1996, the veteran reported having spells two or 
three times a week with no syncope.  In September 1996, the 
veteran stated that she had a loss of consciousness once a 
month.  

The Board finds that this is evidence of definite industrial 
impairment, since the service-connected vasovagal syncope 
interferes with the veteran's initiative, flexibility, 
efficiency, and reliability levels at work.  The evidence 
shows that when the veteran had the episodes at work, she 
received medical treatment and lost time from work.  The 
evidence shows that the episodes occur without warning.  The 
evidence of record further shows that the veteran is on 
continuous medication to control the symptoms.  The 
medication decreases the frequency of the episodes, but the 
episodes still occur.  Thus, the Board finds that this 
interference is more than moderate but less than large 
industrial impairment.  The Board points out that 38 C.F.R. 
§ 4.130 indicates that the two most important determinants of 
disability are time lost from gainful work and decease in 
work efficiency.

However, there is no evidence to show that the veteran 
suffered considerable industrial impairment prior to November 
7 1996, as a result of her syncopal episodes.  She has 
reportedly maintained full-time employment, is married, and 
maintains effective relationships with her husband, child, 
and extended family members.  Thus, the preponderance of the 
evidence is against a rating in excess of 30 percent for 
service-connected syncope, prior to November 7, 1996.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).  

In considering the veteran's symptomatology subsequent to 
November 7, 1996, the Board finds that the evidence supports 
a rating of 30 percent for service-connected syncope.  The 
veteran has occupational and social impairment with an 
occasional decrease in work efficiency due to her syncopal 
episodes.  She appears to have panic attacks (weekly or less 
often) without evidence of chronic sleep impairment or mild 
memory loss.  There is likewise no evidence of symptomatology 
indicative of a 50 percent rating such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; or 
panic attacks more than once a week.  Psychiatric 
examinations in 1997 indicate that the veteran had normal 
speech, memory, and concentration.  Thought processes were 
goal directed.  Prior to going on the medication, the veteran 
reported having fainting spells approximately three times a 
week. However, since taking the medication, she reported 
having a spell once a month.  There is no evidence that the 
veteran has difficulty establishing and maintaining 
relationships.  Thus, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 30 percent from November 7, 1996 and thereafter.  

The Board acknowledges that in an April 1999 statement, a 
private psychiatrist indicated that he had treated the 
veteran for severe generalized anxiety disorder in the past.  
The Board does not find that this statement, alone, is 
sufficient evidence of severe social and industrial 
impairment due to the vasovagal syncope.  An examiner's 
classification of a disease is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and full consideration of the whole history 
will be.  38 C.F.R. § 4.130 (1996); 4.132 (2000).   

In summary, a 30 percent disability evaluation for the 
service-connected vasovagal syncope is warranted under both 
the new and the old rating criteria for the reasons and bases 
described above.  
 
As noted above, the Board finds that the more appropriate 
diagnostic code is Diagnostic Code 9413.  However, even if 
the service-connected vasovagal syncope was rated under 
Diagnostic Code 8911 (petit mal epilepsy), a disability 
evaluation in excess of 30 percent is not warranted.  

Under Diagnostic Code 8911, a 40 percent evaluation is 
warranted for at least 1 major seizure in the last 6 months 
or 2 major seizures in the last year; or an average of at 
least 5 to 8 minor seizures weekly.  A 60 percent evaluation 
is assigned for an average of at least 1 major seizure in 4 
months over the last year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation is warranted for an average 
of at least 1 major seizure in 3 months over the last year; 
or more that 10 minor seizures weekly.  A 100 percent 
evaluation is warranted for an average of at least 1 major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (2000). 

There is no medical evidence that the veteran had one major 
seizure in the last six months or two in the last year.  In 
fact, there is no probative evidence that the veteran 
experienced a major seizure as defined by the rating 
schedule.  Under the rating schedule, a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8911, 
Note 1 (2000).  The veteran asserts that she experienced a 
major seizures from once a month to three times a week.  The 
evidence of record shows that at times, the veteran 
experienced a loss of consciousness when she experienced her 
fainting spells.  However, there is no evidence of 
generalized tonic-clonic convulsions with the seizures.  The 
VA neurological examinations indicate that the veteran had no 
tonic-clonic activity or complaints of jerking.  The veteran 
herself indicated that she had tonic-clonic convulsions.  A 
lay person is competent to provide an account of his or her 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  However, such symptoms must be observable and in the 
veteran's case, she is unable to observe symptoms associated 
with her syncopal spells if she is unconscious.  Thus, the 
veteran's own statements that she has convulsions with 
unconsciousness are not probative.  

There is no evidence that the veteran has five to eight 
syncopal episodes per week.  As noted above. the veteran was 
started on medication in September 1997 and the medication 
decreased the frequency of the spells to once per month.  
Prior to September 1997, when the veteran was not on 
medication, the veteran reported having five to six episodes 
a year to two to three episodes a week.  There is no evidence 
that the veteran had five to eight episodes a week.  Thus, 
the Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 30 percent under 
Diagnostic Code 8911.  


ORDER

Entitlement to a 30 percent disability evaluation for 
vasovagal syncope is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.    



		
	K. J. LORING
	Acting Member, Board of Veterans' Appeals


 

